Citation Nr: 9916656	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  95-26 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active air service from May 1952 to May 1953.  
This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) St. Petersburg 
Regional Office (RO) rating decisions denying service 
connection for PTSD.

This case was previously before the Board in April 1997, at 
which time the claim of service connection for PTSD was 
remanded to the RO for additional development of the 
evidence.  Also before the Board in April 1997 was the 
veteran's application to reopen her previously denied and 
unappealed claim of service connection for a chronic acquired 
psychiatric disability.  Her application to reopen was denied 
by the Board, and the only issue remaining on appeal consists 
of entitlement to service connection for PTSD.


REMAND

The veteran contends that she is entitled to service 
connection for PTSD, asserting that she was the victim of a 
personal assault during her active service period, giving 
rise to her current PTSD.  In support of her claim, she has 
submitted various medical and lay evidence, including service 
records (see for example her cousin's May 1993 written 
statement); the evidence also shows, however, that she has a 
long history of psychiatric and psychological problems and 
symptoms, pre-dating her service entrance.

A review of the claims file reveals that the RO has 
undertaken exhaustive research in an attempt to verify the 
occurrence of the alleged in-service assault upon the 
veteran; however, the occurrence of any such assault has not 
been confirmed (or for that matter, ruled-out) with any 
degree of certainty.  In order to grant service connection 
for PTSD to a non-combat veteran, there must be credible 
evidence to support the veteran's assertion that the 
stressful event occurred.  Veterans who claim service 
connection for disabilities due to an in-service personal 
assault face unique problems documenting their claims.  
Because personal assault is an extremely sensitive issue, 
many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.

Alternate sources that may provide credible evidence of an 
in-service personal assault include medical or counseling 
treatment records following the incident, military or 
civilian police reports, reports from crisis intervention or 
other emergency centers, statements from confidants or 
family, copies of diaries or journals, or behavior changes 
documented or observed at the time of the incident, such as 
obsessive behavior at the time of the incident, pregnancy 
tests, increased interest in test for sexually transmitted 
diseases, termination of primary relationships, or alcohol 
and drug abuse.

The Board notes that, in this case, substantial evidence has 
been submitted from "alternate" sources tending to show 
that some event or events out of the ordinary may have 
happened to the veteran during her tour of active duty.  
However, because the entirety of the evidence of record also 
shows that chronic psychiatric/psychological disabilities 
preexisted active service, were not permanently aggravated 
therein, and continue to manifest themselves to the present 
day, the Board is of the opinion that the veteran's claims 
folder should be thoroughly reviewed and interpreted by a VA 
neuropsychiatric physician, as requested below.

In personal assault claims, secondary evidence may need 
interpretation by a physician, especially if it involves 
behavior changes.  Evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician.  M21-1, 
Part VI,  11.38.

In this case, the diagnosis of PTSD has been made in reliance 
on veteran's reports of exposure to non-combat-stressors; 
thus, it is imperative that the occurrence of the alleged in-
service stressors be verified (but see Patton v. West, 12 
Vet. App. 272 (1999) wherein it was held that the burden on 
the veteran to establish the occurrence of an in-service 
stressor that is related to personal assault is lesser than 
in the case of a combat-related stressor and may be shown by 
satisfactory alternative evidence placing the question of 
occurrence versus non-occurrence of such stressor in an 
equipoise).

The veteran and her accredited representative are hereby 
invited to submit any additional evidence in support of her 
PTSD claim.

In view of the foregoing, the claim of service connection for 
PTSD is REMANDED for the following action:

1.  The RO should seek review by a VA 
psychiatrist of the veterans claims 
file, for the purpose of identifying and 
examining all records indicating any 
change in behavior or performance 
subsequent to the incident(s) alleged by 
the veteran to have occurred during 
active service and obtain an opinion as 
to the clinical significance, if any, of 
such evidenced changes.  A copy of the 
opinion obtained as a result of this 
psychiatric review should be associated 
with the claims file.  

2.  Thereafter, the RO must make a 
specific determination as to whether 
there is credible supporting evidence 
that a claimed in-service stressor or 
stressors actually occurred.  See 
Patton, 12 Vet. App. 272.  If the RO 
determines that the record establishes 
the existence of an in-service stressor 
or stressors, the RO must specifically 
identify the stressor(s) established by 
the record.

3.  Then, the veteran should be afforded 
a VA psychiatric examination to identify 
her symptoms and determine the diagnoses 
of all psychiatric disorders that are 
present.  The examination report should 
reflect a review of pertinent material 
in the claims folder.  A definitive 
diagnosis is imperative.  If a diagnosis 
of PTSD is deemed appropriate, the 
examiner should specify (1) the factors 
relied upon to support the diagnosis; 
(2) the specific stressor(s) that 
prompted the diagnosis; and (3) whether 
there is a link between the current 
symptomatology and an in-service 
stressor.  The report of examination 
should include the complete rationale 
for all opinions expressed.  If the 
examiner determines that PTSD was 
present prior to service, he or she 
should be asked to provide an opinion 
whether any such disability underwent 
increase in disability during service 
(aggravation) beyond the natural 
progress of the disease.  All necessary 
special testing should be accomplished.  
The claims folder must be made available 
to the examiner for review in 
conjunction with the examination.  If 
the examiner notes the presence of any 
coexistent psychiatric disabilities, an 
opinion should be provided as to whether 
such psychiatric disabilities are 
causally related to PTSD.

4.  The RO should carefully review the 
evaluation reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and her representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


